Exhibit 10.18

MAGELLAN HEALTH SERVICES
Management Bonus Plan
2005

Purpose

The purpose of Magellan Health Services’ Management Bonus Plan is to reward
employees for achieving specific performance objectives contributing to the
overall results of the Company. Business units with function specific plans,
such as sales, and recovery functions, are covered under separate plans.

Eligible Participants

·       Must be full time employees not participating in any other incentive
program.

·       Must be currently meeting or exceeding performance standards.

·       Must have received a minimum performance review score of 3.0.

·       Must not have submitted a verbal or written resignation of employment.

·       Must have been hired on or before January 31, 2005 to be eligible to
receive 100% of bonus award.

·       Must have been hired between February 1 through April 30, 2005 to be
eligible to receive 75% of bonus award.

·       Must have been hired between May 1 through June 30, 2005 to be eligible
to receive 50% of the bonus award.

Plan Funding

The plan is funded based on the company meeting or exceeding its Segment Profit
target.

 

Segment Profit

 

 

 

Funding Percentage

 

$215 Million

 

100%

 

·       Segment Profit to be as defined and reported the Company’s financial
reports to its shareholders.

·       The Targeted Segment Profit will be adjusted as follows: (i) if the
Company’s contract with TennCare is terminated or reduced in scope the budgeted
revenue and expenses will be adjusted for the revenue and expenses relating to
such termination or reduction ; and (ii) if the Company makes additional
investments to accelerate growth, the budgeted expenses will be adjusted to
reflect such additional investments.

The Target Funding Pool will equal the total of the Target Bonuses (salary times
Target Bonus Percentage, see below) of the eligible employees. The Funding
Percentage is the portion or increment of the Target Funding Pool that will
determine the Funding Pool.

If the Segment Profit Target is met, the Funding Percentage will equal 100%.

If the Segment Profit Target is not met, the Target Funding Pool for incentives
will be reduced dollar for dollar until the Segment Profit Target can be met, or
the Target Funding Pool is exhausted, whichever comes first. Any funds remaining
after the Segment Profit Target is met will be the Maximum Funding Pool for
incentives under the Plan. In such case, the Funding Percentage will equal the
percentage of the Maximum Funding Pool to the Target Funding Pool.

If the Segment Profit target is exceeded, the Funding Pool will be increased by
increasing the Funding Percentage by an amount determined by the Compensation
Committee in its discretion.

Performance Factor

In addition to the Funding Percentage, the other factor that determines the
bonus amount for each employee the Individual Performance Factor.

1


--------------------------------------------------------------------------------


Individual Performance Percentage

In order to receive an incentive bonus, individuals must be recommended by their
immediate supervisor, based on the achievement of their Individual Performance
Goals. The Individual Performance Percentage will be determined by each
employee’s immediate supervisor based on the extent to which the employee met
and exceeded their personal Individual Performance Goals.  Generally,
percentages can range from 0% to 200% of target bonus with a percentage of 100%
assigned to an employee whose score is between consistently meets to
consistently exceed expectations with respect to their Individual Performance
Goals. In general, employees with a performance rating lower than 3.0 will not
be eligible to receive a bonus. All recommendations for incentive awards will be
substantiated by appropriate documentation of performance goals and assessment,
and will be reviewed and approved by each level of management above the
immediate supervisor, up to and including the CEO.

Target Bonus Percentage

Each employee in Grades 37 and above has a Target Bonus Percentage. The Target
Bonus Percentages by Grade are as follows:

Grades 37 and Above Target Bonus Percentage Levels

Level in Organization

 

 

 

Target Bonus
% of Base Salary

 

Chairman and CEO

 

 

100%

 

 

President & Chief Operating Officer

 

 

75%

 

 

Chief Officers

 

 

40 to 60%

 

 

SVPs

 

 

25 to 40%

 

 

CCO & Grades 42 to 44

 

 

20 to 25%

 

 

Grades 39 to 41

 

 

15%

 

 

Assoc MD, Medical Directors, and Vice President of Medical Services

 

 

10%

 

 

Grades 37 and 38

 

 

8%

 

 

 

Payout Formula

An employee’s bonus under the Management Bonus Plan will be determined pursuant
to the following formula:

Salary ´ Target Bonus Percentage ´ Individual Performance

Percentage ´ Funding Percentage.

For example, if the Segment Profit target was met but not exceeded, an employee
in Grade 42 with a salary of $110,000 and a 20% Bonus Target and who received an
Individual Performance Percentage of 105% would receive a Bonus of $23,100,
determined as follows:

$110,000 ´ 20% ´ 105% ´ 100% = $23,100.

Condition of Payout

No bonus will be paid to any employee if employment is terminated, whether
voluntary or involuntary, prior to the actual payment date (unless otherwise
provided in the employee’s Employment Agreement).

Payout Approval

The Compensation Committee of the Board must separately approve any payout for
officers of the Company for whom the Compensation Committee must approve salary
and/or benefits under the Compensation Committee approval policy.

2


--------------------------------------------------------------------------------